Citation Nr: 0117445	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-04 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to service connection for gastrointestinal 
reflux disease.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1990 to March 
1994.  The record also shows that the veteran served in the 
Persian Gulf War theater from October 1, 1990, to March 15, 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington, which, in pertinent part, 
denied the veteran's claims for entitlement to service 
connection for cervical strain and gastrointestinal reflux 
disease.

The appellant was afforded a hearing at the RO before a 
member of the Board, and signatory of this decision, in 
December 2000.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Concerning this case, while mindful that the RO did 
not have the benefit of the explicit provisions of the VCAA 
in January 1999, based upon the findings set out below, VA's 
duties have not been satisfactorily fulfilled. 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
Regarding his claims now before the Board on appeal, the 
record indicates the RO denied the veteran's service 
connection claim for cervical strain as not well grounded in 
January 1999.  Also in January 1999, the RO denied the 
veteran's claim for gastrointestinal reflux disease, finding 
that the evidence did not show that the claimed condition 
either occurred in or was caused by the veteran's service.  
Additionally, the RO informed the veteran by means of a 
statement of the case (SOC), dated in January 2000, that his 
appealed claims had been denied.  The SOC is also noted to 
have contained applicable laws and regulations.  
Additionally, the RO, by means of a letter dated in March 
2001, informed the veteran of the newly enacted VCAA, as well 
as of the new duties which VA must adhere to in its 
adjudication of disability benefit claims.  The veteran is 
shown to have responded to the March 2001 letter.  See VA 
Form 21-4138, Statement in Support of Claim, dated in March 
2001.  The Board concludes the discussions in the above-
mentioned January 1999 rating decision, January 2000 SOC, and 
March 2001 letter sent to the veteran informed him of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Review of the evidentiary 
record does show that the veteran has referenced unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of the claims.  To this, the Board 
notes that the veteran claimed as part of the above-mentioned 
March 2001 VA Form 21-4138, that he was injured while in the 
Gulf War in Saudi Arabia and that he was transported to a 
U.S. Army hospital in Kuwait City.  He added that he was 
treated at this hospital for about three days after which he 
returned to duty wearing a neck brace.  The Board also 
observes that while review of the veteran's service medical 
records does include his January 1994 service separation 
examination report, which contains a notation indicating that 
the veteran complained of neck stiffness and soreness, the 
service medical records are not shown to include any medical 
evidence of treatment which was afforded the veteran during 
his time stationed in the Persian Gulf.  Therefore, the RO 
should attempt to obtain them pursuant to the duty to assist 
provisions set forth in the VCAA.

The evidence of record also includes the transcript of the 
above-mentioned hearing which the veteran was afforded in 
December 2000.  Review of the veteran's testimony shows that 
he, as indicated above, stated that he was treated in April 
1991 at a U.S. Army hospital in Kuwait City following his 
injuring his neck.  He added that tests, including X-rays, 
were performed during his period of hospitalization.  The 
veteran also stated that upon his return from military 
service his father, a chiropractor, treated him for neck-
related complaints.  He added that X-rays were taken in 
conjunction with this treatment.  The veteran further 
indicated that he was afforded VA treatment in Portland, 
Oregon for his neck after his service separation.  Review of 
the veteran's claims folder shows that medical records from 
the Portland, Oregon VA Medical Center (VAMC) dated from 
November 1996 to February 2001, have been associated therein.  
The Board notes, parenthetically, that review of the record 
is shown to include private medical records dated in 
September 1988 which indicate that the veteran was treated 
for a head and neck injury.

Concerning his claim for service connection for 
gastrointestinal reflux disease, the veteran testified at the 
December 2000 hearing that he had stomach problems while 
attending infantry school.  Review of his service medical 
records shows that he was treated at a gastrointestinal 
clinic in September 1990 and that he complained of diarrhea 
and abdominal cramping in September 1993.  He added that he 
did not recall having gastrointestinal problems while in 
Saudi Arabia.  The veteran additionally testified that 
following his service separation he had undergone surgery at 
a VA hospital for his claimed stomach-related problems.  
Review of the evidence of record is noted to include a VA 
hospital discharge summary dated in May 2000 which shows that 
the veteran was afforded surgical treatment for 
gastroesophageal reflux disease.  Accordingly, the RO should 
request to obtain the veteran's VA medical records of 
treatment at the VAMC in Portland, Oregon.  

Following a review of the evidence of record, the Board 
observes that the veteran was afforded a VA esophagus and 
hiatal hernia examination in May 1998, at which time 
gastroesophageal reflux disease, described as fairly severe, 
was diagnosed.  He was also afforded a VA orthopedic 
examination in May 1998; review of the examination report 
shows that chronic cervical strain was diagnosed.  However, 
the Bord points out that neither of the above-mentioned 
examination reports are shown to include a medical opinion 
concerning whether there is, in effect, any relationship 
between his claimed disorders and his period of active 
service.  

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of examinations or obtaining medical opinions 
when necessary, the veteran should be afforded appropriate VA 
examinations in an attempt to ascertain the nature, severity, 
and the etiology of his claims disorders for which he is 
currently seeking service connection.  See also 38 C.F.R. § 
3.326 (2000).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

As such, in order to comply with the statutory duty to 
assist, which includes the providing of assistance in 
obtaining records as well as to the providing of examinations 
or obtaining medical opinions when necessary, further 
appellate consideration will be deferred and the case is 
REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, to include the 
chiropractor treatment afforded him by 
his father following his service 
separation, who have treated him for his 
claimed cervical spine and 
gastrointestinal-related disorders since 
his service separation.  After securing 
any necessary release, the RO should 
attempt to obtain records of any 
treatment identified by the veteran, 
which have not already been associated 
with record.  All records obtained should 
be added to the claims folder.  

2.  The RO should undertake all necessary 
development to obtain all medical records 
not previously obtained from the 
veteran's period of active service, 
specifically, medical records pertaining 
the veteran's April 1991 medical 
treatment at the U.S. Army hospital in 
Kuwait City.  Sources contacted should 
include the National Personnel Records 
Center (NPRC) and the specifically named 
hospital, if still in existence.  If the 
above-noted service medical records are 
not received and there is no explanation 
from the contacted entity(ies) for their 
absence, the RO should follow up as 
necessary and properly document the 
claims folder.

3.  The RO should contact the VAMC in 
Portland, Oregon, and request copies of 
all treatment records of the veteran, 
beginning in February 2001.

4.  VA examinations by appropriate 
specialists should be performed in order 
to determine the nature, severity, and 
etiology of any cervical spine and 
gastrointestinal-related disorders.  If a 
diagnosis as to either of these disorders 
is made, the examiner should specify 
whether it is at least as likely as not 
that the diagnosed disorder(s) is related 
to the veteran's period of active 
service.  The claims folder and a copy of 
this Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examinations.  A complete 
rationale for any opinions expressed 
should be included in the examination 
reports.  Each examiner should 
acknowledge as part of the examination 
report that review of the claims folder 
was undertaken prior to the examination. 

5.  The RO is to ensure that copies all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

6.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Subsequently, after undertaking any 
additional development deemed 
appropriate, the RO should re-adjudicate 
the issues in appellate status, taking 
into account all applicable laws and 
regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a SSOC.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




